

117 HRES 583 IH: Amending the Rules of the House of Representatives to establish a Permanent Select Committee on Aging.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 583IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Cicilline (for himself, Ms. Schakowsky, and Ms. Matsui) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to establish a Permanent Select Committee on Aging.That rule X of the Rules of the House of Representatives is amended by adding at the end the following new clause:Permanent Select Committee on Aging12.There is established a Permanent Select Committee on Aging which shall not have legislative jurisdiction but which shall have jurisdiction—(1)to conduct a continuing comprehensive study and review of the problems of the older American, including but not limited to income maintenance, poverty, housing, health (including medical research), welfare, employment, education, recreation, and long-term care;(2)to study the use of all practicable means and methods of encouraging the development of public and private programs and policies which will assist the older American in taking a full part in national life and which will encourage the utilization of the knowledge, skills, special aptitudes, and abilities of older Americans to contribute to a better quality of life for all Americans;(3)to develop policies that would encourage the coordination of both governmental and private programs designed to deal with problems of aging; and(4)to review any recommendations made by the President or by the White House Conference on aging relation to programs or policies affecting older Americans..